*892OPINION.
Tettssell :
In the case of A. T. Jergins Trust, 22 B. T. A. 551, we held, under, the applicable provisions of the Revenue Acts of 1921 and 1924, that capitalized expenditures of the type involved in the instant case, are recoverable through depreciation rather than depletion. The instant case involves the years 1925,1926 and 1927 and the applicable provisions of the 1926 Act are to the same effect as those of the 1924 Act. Accordingly, our decision in A. T. Jergins Trust, supra, is controlling, and upon authority of that decision the petitioner’s contention is sustained and the respondent’s determination reversed.

Judgment will be entered pursuant to Bule 50.